Order entered August 6, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00402-CV

CELANESE CORPORATION AND GRUPO CELANESE, S. DE RL DE CV, Appellants

                                              V.

  JAVIER SALCEDO SAHAGUN AND RAMOS & HERMOSILLO ABOGADOS, S.C.,
                            Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-09284

                                          ORDER
        Before the Court is appellees’ August 2, 2019 unopposed motion for an extension of time

to file their brief on the merits. We GRANT the motion and extend the time to September 12,

2019.


                                                     /s/   KEN MOLBERG
                                                           JUSTICE